Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of CompuMed, Inc., a Delaware corporation (the "Company"), does hereby certify, to such officer's knowledge, that: The quarterly report on Form 10-Q for the quarter ended March 31, 2010 (the "Form 10-Q") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company, at and for the periods indicated. May 17, 2010 /s/Maurizio Vecchione MAURIZIO VECCHIONE INTERIMCHIEFEXECUTIVEOFFICER May 17, 2010 /s/Phuong Dang PHUONGDANG SECRETARY,CONTROLLER andPRINCIPALFINANCIALOFFICER
